Citation Nr: 0926334	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  05-34 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right hip 
condition.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to 
October 1963.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO), which denied service connection 
for a right hip condition.  It is also on appeal from an 
August 2005 rating decision that denied service connection 
for bilateral hearing loss and tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The VCAA requires, among other things, that VA assist a 
claimant in providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, one factor 
for consideration is whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With 
respect to this factor, the Court of Appeals for Veterans 
Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" 
that there "may" be a nexus between the current disability 
or symptoms and the veteran's service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

In the present case, the Veteran's service treatment records 
reflect that he complained of pain in the right side of the 
hip on one occasion in January 1963.  He only had the pain 
when he stood guard duty and described it as a feeling of a 
nerve being pinched in the hip joint.  No impression was 
provided.  

VA medical records show that in August 2004, the Veteran had 
to stop a VA cardiology nuclear stress test due to right hip 
pain and shortness of breath.  A November 2004 VA report of 
an X-ray of the Veteran's right hip provides an impression of 
mild degenerative joint disease.  Private treatment records 
dated in November 2004 reflect that the Veteran received a 
steroid injection for right trochanteric bursitis.  A 
February 2005 statement from a private physical therapist 
describes current treatment of the Veteran's right hip pain.  
He noted that the Veteran related the pain to an injury in 
1963 noted in his copy of his service treatment records.  

The Veteran contends that he has had right hip problems since 
active duty.  He has submitted lay statements from a friend, 
his wife, a neighbor and a work associate.  The friend noted 
that he had known the Veteran for 15 years and the Veteran 
had pain in the hip during that time.  The Veteran's wife 
said that the Veteran's hip symptoms had gotten worse over 
time.  The Veteran's neighbor described the Veteran's current 
symptoms.  The Veteran's work associate said he had known the 
Veteran since 1968.  The Veteran told him that he had hurt 
the right hip in 1963 as a Marine.  

Overall, the foregoing evidence (the February 2005 statement 
from the private physical therapist and the statements from 
the lay witnesses) "indicates" that there "may" be a nexus 
between the Veteran's service and his current right hip 
condition.  McLendon, supra.  These opinions also strongly 
suggest that the Veteran has hearing loss for VA purposes.  
See 38 C.F.R. § 3.385 (2008).  

The Veteran has also presented detailed and credible written 
testimony that he incurred bilateral hearing loss and 
tinnitus while serving on a rifle team, and by exposure to B-
52 engines while guarding aircraft.  In June 2005 
correspondence, a fellow veteran related that he served with 
the Veteran.  He also provided detailed and credible written 
testimony as to their exposure to acoustic trauma.  

The Veteran has submitted evidence indicating that his 
bilateral hearing loss and tinnitus may be the result of 
acoustic trauma while on active duty.  The report of a May 
2005 VA audio consult relates the Veteran's history of 
inservice acoustic trauma.  The pertinent assessment was 
sensorineural hearing loss, moderate right ear, mild left 
ear.  It was as likely as not that the Veteran's hearing loss 
and tinnitus were service-connected.  

In an August 2005 statement, the same VA examiner indicated 
that the Veteran's bilateral hearing loss and tinnitus were 
related to the Veteran's military service.  The diagnosis was 
mild sensorineural hearing loss, left ear, and moderate 
sensorineural hearing loss, right ear.  

The Board also observes that the May 2005 VA audio consult 
report provides that the Veteran had occupational and 
recreational noise exposure following active duty.  However, 
in April 2006 correspondence, the Veteran denied exposure to 
any occupational or recreational noise after active duty.  

Overall, each of these VA opinions "indicates" that there 
"may" be a nexus between the Veteran's service and his 
current bilateral hearing loss and tinnitus.  McLendon, 
supra.  These opinions also strongly suggest that the Veteran 
has hearing loss for VA purposes.  See 38 C.F.R. § 3.385 
(2008).  

However, the Board notes that this hearing loss evidence does 
not include evidence of whether the Veteran's hearing loss 
meets the criteria of 38 C.F.R. § 3.385.  There is no record 
of the actual auditory thresholds or speech recognition 
scores from the May 2005 VA audio consult.  These missing 
auditory thresholds and speech recognition scores, if they 
exist, are necessary for the proper adjudication of the 
Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination by an appropriate VA examiner 
to determine the nature, extent and 
etiology of any right hip condition that 
may be present, including degenerative 
joint disease or right trochanteric 
bursitis.  The claims file must be made 
available to the examiner.

Following a review of the relevant 
medical evidence in the claims file, the 
Veteran's military and medical history 
(including that set forth above), and the 
results of the clinical evaluation and 
any tests that are deemed necessary, the 
examiner is asked to opine whether it is 
at least as likely as not (50 percent or 
more likelihood) that any current right 
hip condition, including degenerative 
joint disease or right trochanteric 
bursitis, is related to the complaint of 
pain in the right side of the hip in 
January 1963. 

A complete rationale for all opinions 
expressed must be provided.  If the 
examiner finds it impossible to provide 
an opinion without resort to pure 
speculation, the examiner should so 
indicate and explain why.  

2.  Obtain any missing VA audiological 
records of auditory thresholds or 
speech recognitions scores, including 
those from the May 2005 VA audio 
consult.  

The RO/AMC shall review any newly 
obtained audiological records relevant to 
determining if the Veteran meets the 
criteria for hearing loss for VA purposes 
under 38 C.F.R. § 3.385.  If no such 
records are obtainable, the circumstances 
thereof shall be appropriately documented 
in the file.  Then, the RO/AMC shall 
undertake any development deemed 
necessary, to include, if needed, a VA 
examination 

3.  Then, readjudicate the issues of 
entitlement to service connection for a 
right hip condition, bilateral hearing 
loss and tinnitus.  In doing so, the RO 
must address the February 2005 statement 
from the private physical therapist, the 
statements from the lay witnesses, and 
the May and August 2005 positive medical 
opinions.  If any part of the decision is 
adverse to the Veteran, he and his 
representative should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




